Booth, Judge,
delivered the opinion of the court:
The facts of this case are stipulated. Plaintiff concedes that the case must be differentiated from the case of Irwin v. Gavit, 268 U.S. 161, if recovery is to obtain. It is difficult to perceive the distinction. As a matter of fact the Gavit case is so directly in point that we have no hesitancy in applying it here. In our opinion the issue is stare decisis, and nothing is left for us to do but dismiss the petition. We have not ignored the argument of counsel; on the contrary, we have given it most careful and deliberate attention. With it, however, we can not agree. Decisions of the Supreme Court determinative of an issue precisely the same as the case presented for our adjudication are manifestly conclusive, and it would serve no useful purpose for this court to repeat a discussion and argument which have been effectually closed in this way. Suffice it to say that we are firmly convinced that the Gavit case precludes a recovery herein. The petition is dismissed. It is so ordered.
Graham, Judge; Hay, Judge; Downey, Judge; and Campbell, Chief Justice, concur.